Citation Nr: 0025230	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  93-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


REMAND

The veteran served on active duty from December 1942 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York. In a decision dated in May 1999, the Board granted an 
increase from 30 to 50 percent of the evaluation assigned for 
the service-connected psychiatric disorder. Pursuant to a 
joint motion between the parties, the Court of Appeals for 
Veterans Claims (Court), in an Order dated November 5, 1999, 
vacated the Board's decision pertaining to this issue and 
remanded the matter pursuant to 38 U.S.C.A. § 7252(a).

Service connection is in effect for generalized anxiety 
disorder (hereinafter "psychiatric disability"), for which 
the RO has assigned a 50 percent rating in accordance with 
the provisions of Diagnostic Code 9400 of the Rating 
Schedule. 

The veteran asserts, as his principal contention, that he 
experiences depression, notwithstanding that he takes 
ameliorative medication.  When he was examined by VA in March 
1993, the veteran elaborated that he had, in the fairly 
remote past, experienced heightened anxiety due to a number 
of stressful circumstances in his life.  On mental status 
examination, the veteran was described as being oriented, 
without evidence of psychotic or depressive tendencies; 
memory, concentration, insight and judgment were described as 
being, in each instance, "intact".  The pertinent diagnosis 
was generalized anxiety disorder which, as stated by the 
examiner, occasioned "some impairment [in the veteran's] 
social relations and occupational functioning."

When seen for VA outpatient purposes in July 1993, at which 
time the veteran indicated that he had retired five years 
earlier, findings on mental status examination included an 
"appropriate" affect, "normal" mood and "normal" remote 
memory.  When seen in December 1993, at which time the 
veteran was apparently prescribed medication to combat his 
anxiety, he was noted to have only "limited social 
activity".  

Most recently, when examined by VA in December 1995, the 
veteran indicated that he was bothered with problems 
including "poor sleep" and "sadness" for many years.  He 
was noted to then be taking "Xanax" on an "as needed" 
basis.  On mental status examination, he was noted to be 
"moderately anxious", with a "poor" remote memory.  The 
examination diagnosis was generalized anxiety disorder, and a 
score of 40 was assigned as being representative of his 
Global Assessment of Functioning (GAF).

In order to comply with the directives of joint motion for 
remand, the case is REMANDED to the regional office (RO) for 
the following development:


1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since December 1995 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his generalized anxiety 
disorder. The veteran should be asked to 
provide information concerning his recent 
social and work experience. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

The veteran should be advised that 
failure to report for the scheduled 
examination may result in denial of his 
claim.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




